                    Case 1:19-cr-00049-JRH-BKE Document 46 Filed 07/22/20 Page 1 of 7
OAS 245B          (Rev. 06/18) Judgment in a Criminal Case                                                                                0
DC Custody TSR                                                                                                                        I
                                                                                                                                                    TT


                                                                                                                                AUGUSTA DiV.
                                          United States District Court
                                                                                                                            ZDJUL22 PH C 15
                                                       SOUTHERN DISTRICT OF GEORGIA
                                                                 AUGUSTA DIVISION

            UNITED STATES OF AMERICA                                        )
                                                                            )
                                                                                    JUDGMENT IN A CRIMINAL^iflg-i^(TPGA.
                                   V.

                     Richard Hunt Moore. Jr.
                                                                            )
                                                                            )       Case Number:                I:I9CR00049-I
                                                                            )
                                                                                    USM Number:                 23054-021
                                                                            )
                                                                            )
                                                                            )
                                                                                    JefiVey E. Johnston
                                                                                    DefendaiU’s Attorney
THE DEFENDANT:

IE pleaded guilty to Count                  I
□ pleaded nolo contendere to Counl(s)                           which was accepted by the court,

D was found guilty on Count(s)                           after a plea of not guilty.

The defendant is adjudicated guilty of this offense:

Title & Section                    Nature of Offense                                                                  Offense Ended           Count


18 U.S.C. § 2251(a),                                                                                                  December 2018
                                   Production of child pornography
18 U.S.C.§ 2251(e)

      The defendant is sentenced as provided in pages 2 through                 7       of this Judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.
Q The defendant has been found not guilty on Count(s)
E Count 2 is dismissed as to this defendant on the motion of the United States.

          It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to
pay restitution, the defendant must notify the Court and United States Attorney of material changes in economic circumstances.

                                                                               July 21,2020
                                                                               Date ofimposilion of Judgment




                                                                               Signature of.! idge

                                                                               J. RAN AL HALL, CHIEF JUDGE
                                                                                 WFeb STATES DISTRICT COURT
                                                                               SOUTHERN DISTRICT OF GEORGIA
                                                                               Name and Title Ql'Judgc .

                                                                                                           25
                                                                               Date
GAS 245B
                      Case 1:19-cr-00049-JRH-BKE Document 46 Filed 07/22/20 Page 2Judgment
                      (Rev. 06/18) Judgment in a Criminal Case
                                                                                   of 7                                          Page 2 of7
DC Custody TSR

DEFENDANT:                   Richard Hunt Moore Jr.
CASE NUMBER:                  I : 19CR00049-1



                                                                   IMPRISONMENT


           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
           term of: 264 months. This term shall be served consecutively to any sentence which may be imposed on the pgndjng
           unrelated state charges in Burke County Superior Court. Docket Number 2016-R-69, and consecutively to the pending
           unrelated state charges in Columbia County Superior Court. Warrant Numbers 2019CRM164, 2019CRM167,2019CRM168,
           and2019CRM169.




           The Court makes the following recommendations to the Bureau of Prisons:
           It is recommended that the defendant be designated to Federal Correctional Institution, Jesup, Georgia, or in the alternative,
           Federal CoiTectional Institution, Butner, North Carolina, or Federal Coirectional Institution, Coleman, Florida.

           The defendant is remanded to the custody of the United States Marshal.

     □     The defendant shall surrender to the United States Marshal for this district:

           □     at                                   □     a.m.     □ p.m.          on



           □     as notified by the United States Marshal.

     □     The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

           □     before 2 p.m. on

           □     as notified by the United States Marshal,

           □     as notified by the Probation or Pretrial Services Office.


                                                                        RETURN

I have executed this judgment as foilows:




         Defendant delivered on                                                                to


at                                                        , with a certified copy of this Judgment.


                                                                                                         UNITED STATES MARSHAL




                                                                                By
                                                                                                      DEPUTY UNITED STATES MARSHAL
                   Case 1:19-cr-00049-JRH-BKE Document 46 Filed 07/22/20 Page 3Judgment
                                                                                of 7 — Page 3 of7
GAS 245B          (Rev. 06/18) Judgment in a Criminal Case
DC Custody TSR

DEFENDANT:                Richard Hunt Moore Jr.
CASE NUMBER:              1:19CR00049-1



                                                         SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of: 20 years.

                                                     MANDATORY CONDITIONS


      You must not commit another federal, state, or local crime.
2.    You must not unlawfully possess a controlled substance.
3.     You must refrain from any unlawful use of a controlled substance. You must submit to 1 drug test within 15 days of release
      from imprisonment and at least 2 periodic drug tests thereafter, as determined by the court.
       □ The above drug testing condition is suspended, based on the court’s determination that you pose a low risk of future
       substance abuse. (Check, if applicable.)
4.     IE You must cooperate in the collection of DNA as directed by the probation officer. (Check, f applicable.)
5.     E You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
       directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she resides,
       works, is a student, or was convicted of a qualifying offense. (Check, f applicable.)
6.     □ You must participate in an approved program for domestic violence. (Check, f applicable.)
7.     E You must make restitution in accordance with 18 §§ U.S.C. 2248, 2259, 2264, 2327, 3663, 3663A, and 3664. (Check, f applicable.)
       You must pay the assessment imposed in accordance with 18 § U.S.C. 3013.

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions
on the attached page.
GAS 245B
                  Case 1:19-cr-00049-JRH-BKE Document 46 Filed 07/22/20 Page 4Judgment
                  (Rev. 06/18) Judgment in a Criminal Case
                                                                               of 7 — Page 4 of7
DC Custody TSR

DEFENDANT:               Richard Hunt Moore Jr.
CASE NUMBER:             1:19CR00049-1



                                      STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

       You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
       release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
       time frame.

  2.   After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
       when you must report to the probation officer, and you must report to the probation officer as instructed.
  3.   You must not knowingly leave the federal Judicial district where you are authorized to reside without first getting peimission from
       the court or the probation officer.
  4.   You must answer truthfully the questions asked by your probation officer.
  5.   You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
       arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If
       notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer
       within 72 hours of becoming aware of a change or expected change.
  6.   You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
       officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
  7.   You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
       doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
       you from doing so. If you plan to change where you work or anything about your work (such as your position or your Job
       responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least
       10 days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
       becoming aware of a change or expected change.
       You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has
       been convicted of a felony, you must not knowingly communicate or interact with that person without first getting the
       permission of the probation officer.
  9.   If you are arrested or questioned by a law enforcement officer, you must notify' the probation officer within 72 hours.
 10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e. anything that
       was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as a nunchakus or
       tasers).
 11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
       without first getting permission from the court.
 12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
       require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
       person and confirm that you have notified that person about the risk.
 13.   You must follow the instructions of the probation officer related to the conditions of supervision.

U.S, Probation        Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provide me with a written copy of this
Judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant’s Signature                                                                                Date
                  Case 1:19-cr-00049-JRH-BKE Document 46 Filed 07/22/20 Page 5Judgment
                                                                               of 7 — Page 5 of7
 GAS 245B         (Rev. 06/18) Judgment in a Criminal Case
 DC Custody TSR

 DEFENDANT:              Richard Plunt Moore Jr.
 CASE NUMBER:             1 : 19CR00049-1



                                            SPECIAL CONDITIONS OF SUPERVISION


1.      You must provide the probation officer with access to any requested financial information and authorize the release of any
        financial information. The probation office may share financial information with the U.S. Attorney's Office.
2       You must pay the financial penalty In accordance with the Schedule of Payments sheet of this judgment. You must also notify
        the court of any changes in economic circumstances that might affect the ability to pay this financial penalty.
3.      You must submit your person, property, house, residence, office, vehicle, papers, computers (as defined in 18 U.S.C. §
        1030(e)(1)), other electronic communications or data storage devices or media, to a search conducted by a United States
        probation officer. Failure to submit to a search may be grounds for revocation of release. You must warn any other occupants
        that the premises may be subject to searches pursuant to this condition. The probation officer may conduct a search under this
        condition only when reasonable suspicion exists that you have violated a condition of supervision and that the areas to be
        searched contain evidence of this violation. Any search must be conducted at a reasonable time and in a reasonable manner.

4.      You must participate in a sex offense-specific treatment program and follow the rules and regulations of that program. The
        probation officer will supervise your participation in the program. You must pay the costs of treatment in an amount to be
        determined by the probation officer, based on ability to pay or availability of third-party payment.

5.      You must submit to periodic polygraph testing at the discretion of the probation officer as a means to ensure that you are in
        compliance with the requirements of your supervision or treatment program.

6.      You must not have direct contact with any child you know or reasonably should know to be under the age of 18, without the
        permission of the probation officer. If you do have any direct contact with any child you know or reasonably should know to be
        under the age of 18, without the permission of the probation officer, you must report this contact to the probation officer within
        24 hours. Direct contact includes written communication, in-person communication, or physical contact. Direct contact does not
        include incidental contact during ordinal^ daily activities in public places.

7.      You must not view or possess any 'visual depiction' (as defined in 18 U.S.C. § 2256), Including any photograph, film, video,
        picture, or computer or computer-generated image or picture, whether made or produced by electronic, mechanical, or other
        means, of'sexually explicit conduct'(as defined in 18 U.S.C. § 2256).

8.      You must not access the Internet except for reasons approved in advance by the probation officer.

9.      You must allow the probation officer to install computer monitoring software on any computer (as defined in 18 U.S.C. §
         1030(e)(1)) you use.

10.     A curfew is imposed as a special condition of supervised release. You must comply with the conditions of a curfew from 10:00
        p.m. until 6:00 a.m. for the period of supervision. During this time, you will remain at your place of residence at all times and
        shall not leave except when such leave is approved in advance by the probation officer.

        You must not communicate, or otherwise interact, with C.R., either directly or through someone else, without first obtaining the
        permission of the probation officer.
GAS 245B
                    Case 1:19-cr-00049-JRH-BKE Document 46 Filed 07/22/20 Page 6 Judgment
                    (Rev. 06/18) Judgment in a Criminal Case
                                                                                  of 7 — Page 6 of 7
DC Custody TSR

DEFENDANT:                 Richard Hunt Moore Jr.
CASE NUMBER:                1:I9CR00049-1



                                               CRIMINAL MONETARY PENALTIES

       The defendant must pay the total criminal monetary penalties under the schedule of payments.

                 Assessment         JVTA Assessment *                   Fine                                     Restitution
TOTALS           $100               Waived                            None                                       $1,000,000

□        The determination of restitution is deferred until                                 . AVi Amended Judgment in a Criminal Case(A0245C)
         will be entered after such determination.


         The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

         If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
         otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal
         victims must be paid before the United States is paid.

Name of Payee                                 Total Loss**                           Restitution Ordered                  Priority or Percentage


C.R.                                                                                       $1,000,000




TOTALS                                 $                                       $               1,000,000

□        Restitution amount ordered pursuant to plea agreement $

□        The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
         fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on the schedule of
         payments may be subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).
         The court determined that the defendant does not haye the ability to pay interest and it is ordered that:

        K    the interest requirement is waived for the         □   fine           |Xl   restitution.

        □    the interest requirement for the          □ fine       □      restitution is modified as follows:


* Justice for Victims of trafficking Act of 2015, Pub. L. No. 114-22.
    Findings for the total amount of losses are required under Chapters 109A, 1 10, 1 lOA, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.
GAS 245B
                   Case 1:19-cr-00049-JRH-BKE Document 46 Filed 07/22/20 Page 7Judgment
                  (Rev. 06/18) Judgment in a Criminal Case
                                                                                of 7 — Page 7 ol'7
DC Custody TSR

DEFENDANT:                 Richard Hunt Moore Jr.
CASE NUMBER:               1:19CR00049-1



                                                           SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:
A          Lump sum payment of$                     100          due immediately, balance due

           □     not later than                                      , or
           1^    in accordance      □ C,        □     D,     □   E, or      13 F below; or

B    □     Payment to begin immediately (may be combined with                    □ c,         □ D,or            □ F below); or

C    □     Payment in equal                          (e.g., weekly, monthly, quarterly) installments of $                            over a period of
                           (e.g., months or years), to commence                       I'e.g.. 30 or 60 days) after the date of this judgment; or

D    □     Payment in equal                       (e.g., weekly, monthly, quarterly) installments of $                        over a period of
                        (e.g., months or years), to commence                       (e.g., 30 or 60 days) after release from imprisonment to a
           term of supervision; or

E    □     Payment during the term of supervised release will commence within                                  (e.g. , 30 or 60 days) after release from
           imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or
F          Special instructions regarding the payment of criminal monetary penalties:
           Pursuant to 18 U.S.C. § 3664(f)(3)(B), nominal payments of either quarterly installments of a minimum of $25 if working non-
           UNICOR or a minimum of 50 percent of monthly earnings if working UNICOR shall be made. Upon release from imprisonment
           and while on supervised release, nominal payments of a minimum of $150 per month shall be made. Payments are to be made
           payable to the Clerk, United States District Court, for disbursement to the victim.



Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’ Inmate Financial
Responsibility Program, are made to the clerk of the court.



The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

       Joint and Several
       Defendant and Co-Defendant Names and Case Numbers (including defendant number). Total Amount, Joint and Several Amount,
       and corresponding payee, if appropriate.
       Richard Hunt Moore, Jr., Docket No. L19CR00049 - Total Amount: $1,000,000; Joint and Several Amount: $1,000,000
       Charles Gamer, Docket No. 6:19CR00005 - Total Amount: $1,000,000; Joint and Several Amount: $1,000,000
       Carl Scott Ruger, Docket No. 4: 19CR00036 - Total Amount: To be determined; Joint and Several Amount: To be detennined
□      The defendant shall pay the cost of prosecution.

□      The defendant shall pay the following court cost(s):

       The defendant shall forfeit the defendant’s interest in the following property to the United States: Pursuant to the plea agreement, the
       defendant shall forfeit his interest in the "Subject Property" described in the plea agreement.

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) JVTA Assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
